Citation Nr: 1324481	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  07-23 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel

INTRODUCTION

The Veteran served on active duty from January 2000 to April 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO) and Board remand.  The Veteran testified at a Board hearing at the RO in July 2010 before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its May 2011 remand, the Board requested that the RO provide the Veteran with a VA examination to determine the effect of her service-connected disabilities on her ability to obtain and maintain substantially gainful employment.  The record reflects that the RO made several attempts to provide the Veteran with a VA examination, but the Veteran did not present for any of those scheduled examinations.  The record also shows that the Veteran called to cancel two of those examinations, explaining that she had conflicts with the scheduled appointment times or that she was unable to present due to personal problems.  A December 2011 report of contact reflects that the Veteran called the RO and requested that her examinations be rescheduled for either a Friday or Saturday, as those are the only days that she has free.  She also indicated that she called to cancel the prior examinations, and did not merely "fail to report."

In light of her request that another examination be scheduled as well as her attempts to work with the RO with regard to the prior examinations by notifying them when she was unable to attend the scheduled examinations, the Board finds that the Veteran should be afforded another opportunity to undergo a VA examination to determine the effects of her service-connected disabilities on her ability to work.  The RO should attempt to schedule the Veteran for a VA examination on a Friday or Saturday, if possible.  

The Board reminds the Veteran that the duty to assist is not a one-way street, and that she has a duty to cooperate, to include reporting for examinations and cooperating with the examiner.  If an appellant wishes help, she cannot passively wait for it in those circumstances where her own actions are essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  She is advised that she has an obligation to assist VA in the development of her claim, and that failure to do so may result in an adverse decision.  38 C.F.R. § 3.655 (2012).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, on a Friday or Saturday if possible, to determine whether her service-connected disabilities result in unemployability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  Following a review of the evidence in the claims file, the VA examiner must state whether the Veteran is unable to secure or follow a substantially gainful occupation due solely to her service-connected disabilities, consistent with her education and occupational experience.  The Veteran's age and the impact of any nonservice-connected disabilities on employability should not be factored into this determination.  A complete rationale for all opinions must be provided.

2.  If the examiner provides an opinion that supports a finding of unemployability based on service-connected disabilities, or if the record otherwise supports such a finding, then refer the claim to the Director of Compensation for consideration of an extra-schedular rating of TDIU.  See 38 C.F.R. § 4.16(b).

3.  Notify the Veteran that she must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

4.  Readjudicate the Veteran's claim.  If the claim remains denied, provide a Supplemental Statement of the Case to the Veteran and her representative, and an appropriate period of time in which to respond.  Then return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



